Citation Nr: 0123757	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  99-05 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.  


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from November 1954 to 
January 1958.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In May 1999, the veteran testified 
before a hearing officer at the VARO in Los Angeles.  In July 
2000, the veteran testified before the undersigned during a 
travel board hearing.  In an October 2000 Board decision, the 
veteran's claim for service connection for a cervical spine 
disorder was denied.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In that 
litigation, the Court issued an order, dated in March 2001, 
in which it vacated the Board's decision and remanded the 
matter for consideration of the veteran's claim under the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Court remanded the case 
to the Board under the authority of 38 U.S.C.A. § 7252(a) 
(West Supp. 2001).  

Finally, the Board is cognizant that the veteran has 
submitted evidence to the Board since the Court's remand, but 
did not submit a waiver of first review of such evidence by 
the RO.  See 38 C.F.R. § 20.1304(c) (2000).

REMAND

Service medical records reflect that the veteran fractured 
his right mandible as a result of a fall in October 1957.  
Treatment records relating to the jaw fracture ruled out any 
nerve or artery involvement.  There were no complaints, 
findings, or diagnoses pertaining to a cervical spine 
disorder.  

The veteran was service-connected for residuals of a fracture 
of the right mandible in June 1997.  

Following the Court's remand to the Board, the veteran's 
attorney submitted to the Board copies of two 
"Interrogatories To Medical Professional."  One set of 
interrogatories was answered in May 2001 by Michael 
Gorniowsky, M.D., a family practitioner.  Dr. Gorniowsky 
reported that he had treated the veteran on six occasions, 
the first treatment having occurred in June 1994 and the most 
recent treatment taking place in May 2001.  He indicated that 
the veteran suffered from degenerative arthritis of the 
cervical spine.  Dr. Gorniowsky opined, following a reported 
review of service and post-service medical records, that it 
was as likely as not that the veteran's current cervical 
spine disorder was related to the injury that fractured his 
mandible in service.  No explanation was given by Dr. 
Gorniowsky as to his medical finding and conclusion.  

A second set of interrogatories was completed in September 
2001 by Walter O'Brien, M.D., an orthopedic surgeon.  Dr. 
O'Brien reported that he had seen the veteran on three 
separate occasions, the first being in December 2000 and the 
most recent in August 2001.  He indicated that the veteran 
suffered from degenerative disc and joint disease, as well as 
spinal stenosis, of the cervical spine.  Dr. O'Brien opined, 
also following a reported review of service and post-service 
medical records, that it was more likely than not, that the 
veteran's cervical spine disorder was related to the injury 
that fractured his mandible in service.  Dr. O'Brien 
commented that the force necessary to fracture a mandible was 
quite large, and that that same force at the time of the 
injury was also transmitted to the cervical spine due to the 
mechanism of the injury.  This trauma to the cervical spine, 
he noted, most likely resulted in the degenerative changes.  

The Board notes that the veteran underwent VA medical 
evaluations in August 1977 and April 1978.  These records do 
not reflect any evidence of a cervical spine disorder.  
Additionally, the first documented evidence of treatment for 
the veteran's cervical spine occurred in 1994, some 36 years 
after he separated from service in 1958.  Furthermore, during 
his travel board hearing, the veteran testified having 
suffered a low back injury in 1989, which he reported had 
caused pinched nerves in his legs.  

The Board is cognizant of the opinions of Drs. Gorniowsky and 
O'Brien, which are favorable to the veteran's claim.  
However, neither physician, in answering the interrogatories, 
discusses the lengthy time gap between service and the first 
documented occurrence of treatment for the veteran's cervical 
spine disorder.  As such, the Board believes it appropriate 
in this instance to remand the veteran's claim for an 
additional medical examination and opinion, in which the 
interrogatories answered by Drs. Gorniowsky and O'Brien can 
be taken into consideration, along with the facts and other 
evidence of record. 

Accordingly, the veteran's appeal is REMANDED to the RO for 
the following action:

1. The RO should ask the veteran whether 
he has received any treatment for his 
cervical spine disorder since August 
2001.  Based upon his response, the RO 
should obtain copies of any pertinent 
treatment records referable to 
treatment for the veteran's cervical 
spine from the identified source(s), 
and associate them with the claims 
folder.  Additionally, the RO should 
obtain all medical records from Drs. 
Gorniowsky and O'Brien associated with 
the veteran's treatment for his 
cervical spine disorder, and associate 
them with the claims folder.  

2. If the RO is unable to obtain a copy 
of any records identified by the 
veteran, it should so inform the 
veteran and request him to provide a 
copy of the outstanding records.  

3. Thereafter, the veteran should be 
scheduled for an orthopedic medical 
examination to ascertain the nature and 
extent of his cervical spine disorder.  
Before evaluating the veteran, the 
examiner should review the claims folder, 
including a copy of this Remand and any 
evidence added to the record.  Such review 
should be documented for the record.  The 
examiner's report should fully set forth 
all current complaints, pertinent clinical 
findings, and diagnoses.  In particular, 
the examiner should render an opinion as 
to whether it is as least as likely as not 
that the veteran's cervical spine disorder 
is the result of an injury or trauma 
incurred during service.  In so doing, the 
examiner must comment on the 
interrogatories answered by Drs. 
Gorniowsky and O'Brien, as well as the 
lack of documented medical treatment for 
disorder for a number of years following 
service and the veteran's history of a 
work-related back   injury during the late 
1980's.  All opinions expressed should be 
supported by reference to pertinent 
evidence.  

4. Regarding the examination scheduled in 
connection with this Remand, and the 
RO's preliminary request for 
additional evidence, the veteran is 
hereby advised that his cooperation 
with the RO is necessary, and that 
there may be consequences of a failure 
to report for any scheduled 
examination without good cause, or 
failing to assist in providing any 
other evidence deemed necessary, 
pursuant to 38 C.F.R. § 3.655 (2000).  

5. Upon completion of the development of the 
record requested by the Board, and any 
other development deemed appropriate by 
the RO, the RO should again consider the 
veteran's claim, ensuring that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, and 
implementing VA regulations, is completed.  
If action taken remains adverse to the 
veteran, he and his attorney should be 
furnished a supplemental statement of the 
case (SSOC) concerning all evidence added 
to the record since the last SSOC.  
Thereafter, the veteran and his attorney 
should be given the requisite opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




